Exhibit 10.1 - Stock Purchase Agreement

STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT is made this 17th day of March, 2010, by and
between ENVIRONMENTAL ENERGY ENTERPRISES LIMITED an entity registered in the
United Kingdom (House # 5094072) as agent for the buyers, hereinafter called
BUYERS, and EDWARD T. WHELAN as agent for shareholders, hereinafter called
SELLERS.


RECITALS:


WHEREAS, the SELLERS own 11,658,300 shares out of a total of 12,272,300 issued
and outstanding common shares of Energiz Renewable, Inc., formerly known as C &
G DEC Capital, Inc, a Florida corporation, hereinafter called the COMPANY, a
copy of SELLERS is attached as Exhibit B and incorporated herein by reference;


WHEREAS the COMPANY as of the date of Closing as is defined in Paragraph 9
below, is an OTC Bulletin Board publicly traded Shell company substantially in
the form as noted in the Company’s Form 10-Q for quarter ended September 30,
2009 as filed with the U.S. Securities and Exchange Commission on the 17th day
of November, 2009


WHEREAS, the BUYERS desires to purchase 10,762,470 shares which comprise
approximately 87.7% of the total outstanding shares, and represent some of the
outstanding shares which are presently owned by SELLERS and SELLERS are willing
to sell these shares to the BUYERS, all on the terms as set forth below;


THEREFORE, IT IS AGREED AS FOLLOWS:


1.           BUYERS agree to purchase from SELLERS, and SELLERS agree to sell to
the BUYERS, at the Closing as defined in Paragraph 9 below, certain shares of
common stock of the COMPANY, free and clear of all claims, liens, or
encumbrances of any kind.


2.           The BUYERS shall purchase from the SELLERS an aggregate of
10,762,470 common shares of the COMPANY, a copy of SELLERS shares being sold is
attached as Exhibit B and incorporated herein by reference, of which 1,892,300
common shares will have no restrictive legend on them and 8,870,170 common
shares will have a restrictive legend on them for an aggregate price of
$300,000.00 to be paid to the SELLERS on the date of Closing as is defined in
Paragraph 9 below.  BUYERS aggregated shares shall be bought and prorated
individually according to the attached Exhibit A and incorporated by reference.


3.           It is understood and agreed that the BUYERS have approached the
SELLERS and solicited it to sell the shares.  The SELLERS has made no
representations or warranties of any kind to induce BUYERS to purchase said
shares other than as stated in this Agreement.


4.           SELLERS represent and warrant to BUYERS that, as of the date
hereof, the following statements are true and correct to the best of their
knowledge.


a.           SELLERS have full right, power and authority to sell, transfer and
deliver the Stock owned by them to BUYERS in accordance with the terms of this
Agreement, and otherwise to consummate and close the transaction provided for in
this Agreement in the manner and upon the terms herein specified.


b.           COMPANY is not a party to any pending or to SELLERS’ knowledge
threatened suit, action, proceeding, prosecution or litigation which might
materially adversely affect the financial condition, business, assets,
properties, certificates, rights, authorities, franchises or authorizations of
COMPANY, or materially interfere therewith, nor to the knowledge of SELLERS is
there any threatened or pending governmental investigation involving COMPANY or
any of their operations, including inquiries, citations or complaints by any
federal, state or local administration or agency, which would materially
adversely affect the financial condition,
 
 

Stock Purchase Agreement- Page 1 of 6 Init Buyers' Agent Init Seller's Agent  
/s/DW /s/EW

 
 
 

--------------------------------------------------------------------------------

 
business, assets or properties of COMPANY; and there are no outstanding,
existing or pending  judgments, orders, decrees, rulings, directives,
stipulations or other mandates of any court or any public or quasi-public
agency, body or official which have been in any way violated as they relate to
or affect COMPANY or any of their properties, businesses, operations, affairs or
activities.


c.           There are no material defaults on the part of COMPANY under any
contract, lease, mortgage, pledge, credit agreement, title retention agreement,
security agreement, lien, encumbrance or any other commitment, contract,
agreement or undertaking to which it is a party.


d.           No representation by SELLERS made throughout this transaction and
no statement made in any certificate or schedule furnished in connection with
the transaction herein contemplated contains or will contain any knowingly
untrue statement of a material fact or knowingly omits or will omit to state any
material fact reasonably necessary to make any such representation or any such
statement not misleading to a prospective purchaser of the Stock.


5.           Simultaneously with the Closing as described in Paragraph 9 below,
___________________  shall be elected to the Board of Directors and David Brown
shall serve as its Chairman of the COMPANY and ______________ as the current
director of the COMPANY shall resign from the Board of Directors and execute the
Certificate of Resignation to be filed by BUYERS for the State of Florida.


6.           Simultaneously with the Closing as described in Paragraph 9 below,
Edward T. Whelan shall be appointed as President/CEO, __________ shall be
appointed as Treasurer/CFO, and __________ shall be appointed as Secretary of
the COMPANY


7.           This Agreement and its application shall be governed under the laws
of the State of Florida.  Any and all disputes and controversies of every kind
and nature between the parties hereto arising out of or relating to this
Agreement relating to the existence, construction, validity, interpretation or
meaning, performance, non-performance, enforcement, operation, breach,
continuance or termination thereof shall be subject to an arbitration mutually
agreeable to the parties or, in the absence of such mutual agreement, then
subject to arbitration in accordance with the rules of the American Arbitration
Association.  It is the intent of the parties hereto and the purpose of this
provision to make the submission to arbitration of any dispute or controversy
arising thereunder an express condition precedent to any legal or equitable
action or proceeding of any nature whatsoever.


8.           This Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective heirs, representatives, successors, and
assigns.


9.           A.           The closing on the transaction contemplated hereby
shall take place on or before July 18, 2010 at the COMPANY’s office of located
at 135 First Street, Unit 2F, Keyport, New Jersey 07735.  BUYERS and SELLERS may
appear in person or by telephone.


IN WITNESS WHEREOF, the undersigned have hereunto affixed their signatures.


BUYERS’ AGENT:


ENVIRONMENTAL ENERGY ENTERPRISES LIMITED




/s/David Brown____________________________
BY: DAVID BROWN, PRESIDENT.


SELLERS AGENT:




/s/Edward T. Whelan________________________
EDWARD T. WHELAN
 

Stock Purchase Agreement- Page 2 of 3 Init Buyers' Agent Init Seller's Agent  
/s/DW /s/EW

 
 
 

--------------------------------------------------------------------------------

 
 

 
EXHIBIT A
BUYERS SHARES THAT ARE BEING BOUGHT


SCHEDULE A
                     
Name
 
Number of Shares
 
Type
             
SHAREHOLDER 1. [Investors]
 
300,000
 
Non Legend
             
SHAREHOLDER 2
 
530,750
 
Non Legend
             
SHAREHOLDER 3
 
530,750
 
Non Legend
             
SHAREHOLDER 4
 
530,798
 
Non Legend
             
DAVID BROWN
 
8,870,170
 
Legend
             
Total number of shares
 
10,762,470
                 



 

Stock Purchase Agreement- Page 3 of 3 Init Buyers' Agent Init Seller's Agent  
/s/DW /s/EW

 
 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT B
SELLERS SHARES THAT ARE BEING SOLD


Number
 
Date
 
Shareholder
 
 Shares
Currently
Owned
 
Shares
Being Sold
 
Shares
Shareholder
Keeping
 
4
 
8/13/1990
 
Frank Freeman
 
         41,500
 
        37,350
 
         4,150
 
5
 
8/13/1990
 
Jeffrey Freeman
 
           4,350
 
          3,915
 
            435
 
62002
 
7/1/1999
 
Guy A. Galluccio, Sr.
 
         29,150
 
        26,235
 
         2,915
 
62004
 
11/15/1999
 
George T. Jochum
 
       275,000
 
     247,500
 
       27,500
 
62005
 
11/15/1999
 
Jeffrey Freeman
 
         21,650
 
        19,485
 
         2,165
 
62006
 
11/15/1999
 
C. Roy Hollis
 
         20,650
 
        18,585
 
         2,065
 
62008
 
7/9/2000
 
Guy A. Galluccio, Sr.
 
       200,000
 
     180,000
 
       20,000
 
62009
 
7/9/2000
 
RBD Investment Trust
 
       600,000
 
     540,000
 
       60,000
 
62010
 
7/9/2000
 
Grace Holdings, Inc.
 
       300,000
 
     270,000
 
       30,000
 
62012
 
7/9/2000
 
Caroline Holdridge
 
       200,000
 
     180,000
 
       20,000
 
62013
 
7/9/2000
 
Cynthia M. Tanenbaum
 
       200,000
 
     180,000
 
       20,000
 
62014
 
3/22/2007
 
Grace Holding, Inc.
 
    1,000,000
 
     900,000
 
     100,000
 
62015
 
3/22/2007
 
Atlantic Investment Trust
 
    1,000,000
 
     900,000
 
     100,000
 
62016
 
3/22/2007
 
Caroline Holdridge
 
       488,000
 
     439,200
 
       48,800
 
62017
 
3/22/2007
 
Melissa A. Malloy
 
         50,000
 
        45,000
 
         5,000
 
62018
 
3/22/2007
 
Brendan Joseph Whelan
 
         50,000
 
        45,000
 
         5,000
 
62019
 
3/22/2007
 
Heather Marie Whelan
 
         50,000
 
        45,000
 
         5,000
 
62020
 
3/22/2007
 
Sean Michael Whelan
 
         50,000
 
        45,000
 
         5,000
 
62021
 
3/22/2007
 
Tara Lynn Whelan
 
         50,000
 
        45,000
 
         5,000
 
62022
 
3/22/2007
 
Brendan Thomas Molly
 
         50,000
 
        45,000
 
         5,000
 
62023
 
3/22/2007
 
Patrick Michael Molly
 
         50,000
 
        45,000
 
         5,000
 
62024
 
3/22/2007
 
Grace Johnanah Molly
 
         50,000
 
        45,000
 
         5,000
 
62025
 
3/22/2007
 
Brian James Tanenbaum
 
         50,000
 
        45,000
 
         5,000
 
62026
 
3/22/2007
 
Drew Stephen Tanenbaum
 
         50,000
 
        45,000
 
         5,000
 
62027
 
3/22/2007
 
Cynthia M. Tanenbaum
 
       488,000
 
     439,200
 
       48,800
 
62028
 
3/22/2007
 
RBD Investment Trust
 
    2,300,000
 
  2,070,000
 
     230,000
 
62029
 
3/22/2007
 
Jonathan Zuck
 
         50,000
 
        45,000
 
         5,000
 
62030
 
3/22/2007
 
Claire Tanenbaum
 
         50,000
 
        45,000
 
         5,000
 
62031
 
3/22/2007
 
Jim McManus
 
         50,000
 
        45,000
 
         5,000
 
62032
 
3/22/2007
 
Dennis & Leslie Speisman
 
         50,000
 
        45,000
 
         5,000
 
62033
 
3/22/2007
 
Theodore W. & Janet R. Urban
 
         50,000
 
        45,000
 
         5,000
 
62034
 
3/22/2007
 
Alan Rubin
 
         50,000
 
        45,000
 
         5,000
 
62035
 
3/22/2007
 
Weeda Family Trust, James C. Fielding, Jr. Trustee 10/24/1995
 
         50,000
 
        45,000
 
         5,000
 
62036
 
3/22/2007
 
Associates Investment Corporation
 
       300,000
 
     270,000
 
       30,000
 
62037
 
3/22/2007
 
Eric M. Hellige
 
       240,000
 
     216,000
 
       24,000
 
62038
 
3/22/2007
 
Michelle Wims & Greg Wims
 
         50,000
 
        45,000
 
         5,000
 
62039
 
4/11/2007
 
Claire S. Urban
 
       200,000
 
     180,000
 
       20,000
 
62040
 
4/11/2007
 
Linda J. Omer
 
       150,000
 
     135,000
 
       15,000
 
62041
 
4/11/2007
 
Teri L. Gleason
 
       150,000
 
     135,000
 
       15,000
 
62042
 
4/11/2007
 
Debbie J. Hulen
 
       150,000
 
     135,000
 
       15,000
 
62043
 
4/11/2007
 
Karen A. Rutkowski
 
       150,000
 
     135,000
 
       15,000
 
62044
 
4/11/2007
 
Teresa K. Jochum
 
       150,000
 
     135,000
 
       15,000
 
62045
 
4/11/2007
 
Andrew T. Urban
 
       200,000
 
     180,000
 
       20,000
 
62046
 
4/11/2007
 
Janet & Theodore Urban
 
       350,000
 
     315,000
 
       35,000
 
62047
 
6/14/2007
 
William N. Walling Jr., CFA
 
         50,000
 
        45,000
 
         5,000
 
62501
 
2/28/2008
 
RBD Investment Trust
 
       750,000
 
     675,000
 
       75,000
 
62052
 
2/28/2008
 
Grace Holding, Inc.
 
     250,000
 
     225,000
 
       25,000
 
62053
 
2/28/2008
 
Atlantic Investment Trust
 
     250,000
 
     225,000
 
       25,000
 
62054
 
2/28/2008
 
Caroline Holdridge
 
     250,000
 
     225,000
 
       25,000
 
Authorized
 
   40,000,000
     
  11,658,300
 
  10,492,470
 
   1,165,830
             
Non Legend
 
    1,703,070
                  Legend    8,789,400      




 

Stock Purchase Agreement- Page 3 of 3 Init Buyers' Agent Init Seller's Agent  
/s/DW /s/EW

 
 
 

--------------------------------------------------------------------------------

 
 